Citation Nr: 9925885	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for dementia of the 
Alzheimer's type secondary to service-connected 
schizophrenia.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.

3.  Evaluation of Parkinson's disease, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
July 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the RO.  
By a January 1995 rating decision, the RO denied a claim of 
entitlement to an increased rating for schizophrenia.  By a 
September 1998 rating decision, the RO denied a claim of 
entitlement to service connection for dementia of the 
Alzheimer's type secondary to service-connected 
schizophrenia.  By a December 1998 rating decision, the RO 
granted a claim of entitlement to service connection for 
Parkinson's disease, and assigned a 30 percent rating, 
effective from August 14, 1998.  As a result of the veteran's 
appeal of these decisions, the issues now before the Board 
are as outlined on the preceding title page.  In this regard, 
it should also be pointed out that an appeal from an initial 
rating, such as the December 1998 one, does not raise the 
question of entitlement to an increased rating, but instead 
is an appeal of an original rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue of Parkinson's disease as a 
claim for a higher evaluation of an original award.

Previously, this case was before the Board, in April 1997 and 
June 1998, when it was remanded for additional development.

(In September 1996, VA determined that the veteran was 
incompetent to handle his own financial affairs.  His wife 
has been appointed to perform these tasks for him with 
respect to VA benefits.)


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that dementia of the Alzheimer's type has been caused or made 
worse by service-connected schizophrenia.

2.  The veteran's service-connected schizophrenia is 
manifested by psychotic manifestations of such severity as to 
produce total social and industrial inadaptability.

3.  Parkinson's disease, upper and lower extremities, is 
currently manifested by disability that equates to mild 
incomplete paralysis of both right and left upper extremities 
and to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The claim of secondary service connection for dementia of 
the Alzheimer's type is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1998).

2.  A 100 percent schedular rating for schizophrenia is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9203 
(1996).

3.  A 20 percent schedular rating for right upper extremity 
disability due to Parkinson's disease is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8004, 8513 (1998).

4.  A 20 percent schedular rating for left upper extremity 
disability due to Parkinson's disease is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8004, 8513 (1998).

5.  A 10 percent schedular rating for lower extremity 
disability due to Parkinson's disease is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8004, 8520 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dementia

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310 specifically allow for a grant of service 
connection where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by already service-
connected disability.  38 C.F.R. § 3.310 (1998).  The Court 
has indicated that, when aggravation of a veteran's non-
service connected condition is proximately due to or the 
result of a service-connected condition, such veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  For a claim of service connection on a secondary 
basis to be well grounded, competent medical evidence showing 
a causal relationship or aggravation must be presented.  See 
Jones v. Brown, 7 Vet. App. 134 (1994).

The veteran contends that service connection is warranted for 
his dementia on a secondary basis because this disorder was 
proximately caused by his service-connected problems with 
schizophrenia.  Specifically, he claims that the medication 
prescribed for his service-connected schizophrenia has caused 
dementia of the Alzheimer's type.  

While the record now contains evidence that the veteran 
suffers from dementia of the Alzheimer's type, there is no 
competent medical evidence to show that this psychiatric 
problem is proximately due to or the result of any service-
connected disability, or is in any way made worse by any such 
disability.  At an October 1995 VA examination, it was noted 
that the family's description of the veteran's bizarre 
behavior could be due to over sedation with current 
medications, or some aspect of schizophrenia or dementia.  
However, no specific opinion as to the cause or worsening of 
dementia was provided by the examiner.  VA examination in 
June 1996 showed that the veteran's dementia was quite 
severe.  Correspondence from a VA physician, dated in 
June 1996, indicates that the veteran had a rather severe 
senile (Alzheimer's type) dementia superimposed on an 
existing psychosis.  Most recently, in December 1998, VA 
examination showed that the veteran suffered from chronic 
schizophrenia (residual by history), dementia of the 
Alzheimer's type, and Parkinson's disease.  The VA examiner 
opined that, considering the severity of the veteran's 
dementia, there was no reasonable way to distinguish between 
symptoms of schizophrenia and dementia.  The examiner 
specifically noted that the only evidence that may be 
considered tangible of the veteran's schizophrenia was 
current pill rolling tremor associated with probable 
medication induced Parkinson's from anti-psychotics (the 
Board notes that the service connection has been granted for 
Parkinson's disease due to the veteran's service-connected 
schizophrenia).  There is no indication that this physician, 
or any other physician of record, found a link between the 
dementia and schizophrenia.  

In short, absent the presentation of competent medical 
evidence which tends to provide some link between service-
connected disability and the onset or worsening of dementia, 
the veteran's claim of secondary service connection for 
dementia may not be considered well grounded.  Jones, supra.  
The Board has considered the veteran's and his 
representative's statements regarding dementia.  
Nevertheless, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since his separation from military 
service, there is no indication that he is competent to 
comment upon the etiology of dementia or upon any effect of 
schizophrenia.  The veteran's own opinion regarding a 
relationship with service-connected disability does not 
suffice.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95. 

The Board has also considered that certain VA medical 
evidence, specifically the December 1998 VA examination, was 
received by the RO after the last statement of the case was 
issued in October 1998.  The veteran has not submitted a 
waiver of RO consideration of that evidence.  See, e.g., 
38 C.F.R. § 20.1304(c) (1998).  However, in such 
circumstances, a supplemental statement of the case is only 
required where the evidence in question is "pertinent."  
38 C.F.R. §§ 19.31, 20.1304(c) (1998).  Here, the Board finds 
that the evidence received after October 1998 is either 
duplicative of evidence previously submitted, or is not 
pertinent to the veteran's claim.  Although it mentions 
various diagnoses, including dementia of the Alzheimer's 
type, it does not address the etiology of the veteran's 
dementia.  Thus, the evidence is not pertinent to the 
question of etiology.  Accordingly, further action with 
respect to this evidence is not necessary.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.37 (1998).

Schizophrenia

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As for the increased 
rating claim, it is the more recent evidence that is of 
primary concern, since such evidence provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed during 
the pendency of the veteran's appeal to the Board.  See 
61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of a claim for an increased 
rating must now include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet. App. 308, (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used to assign a rating.  
Id.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  And, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  61 Fed. Reg. 52,701-702 
(Oct. 8, 1996) (codified at 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (1998)).

The criteria in effect prior to those listed above provided 
for a 100 percent rating when active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
produce total social and industrial inadaptability.  A 
70 percent rating is assignable with lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  A 50 percent rating is warranted when the 
disability causes considerable impairment of social and 
industrial adaptability.  A 30 percent rating is assignable 
with definite impairment of social and industrial 
adaptability.  A 10 percent rating is assignable when the 
disability causes mild impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).

The criteria in effect prior to November 7, 1996, also 
provided that, in evaluating impairment resulting from 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disabilities from mental disorders, 
contemplates those abnormalities of conduct, judgment and 
emotional reaction which affect economic adjustment, i.e., 
which produces impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1996).

The severity of a disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of a 
disability are time lost from gainful work and a decrease in 
work efficiency.  The record and history of complaints are 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report in the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Moreover, the Board notes that "'when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.'  61 Fed. Reg. 52,698 (Oct. 8, 1996)."  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  

The Board notes that earlier medical evidence of record, 
specifically an October 1977 VA examination, shows that the 
veteran was found to have schizophrenia, probably of paranoid 
type, that was in fair remission but, nevertheless, was 
grossly disabling.  The examiner opined that the veteran was 
disabled, and therefore unable to obtain employment.  
Correspondence from a private physician, dated in 
February 1978, indicates that the veteran was being treated 
for senile dementia with profound depression, and was 
considered totally disabled.  

The more recent medical evidence includes an April 1995 VA 
outpatient treatment record that shows that the veteran was 
generally home bound and needed assistance with dressing, 
bathing, and toileting.  At an October 1995 VA examination, 
the examiner opined that the level of disability associated 
with the combination of the veteran's psychosis and dementia 
was severe.  It was the examiner's opinion that the veteran's 
symptoms from schizophrenia and dementia were clinically 
indistinguishable.  

At a June 1996 VA examination, it was noted that the veteran 
was mute during most of the examination.  His wife reported 
that the veteran's ability to function over the past several 
years had deteriorated to the point where he could no longer 
button his clothes, match the two shoes that belonged to the 
same pair, or feed himself.  Schizophrenia and dementia were 
diagnosed.  The examiner opined that the veteran's dementia 
was quite severe, and that most of the veteran's increasing 
disability was related to his dementia.  The examiner further 
opined that the veteran was home bound and severely disabled, 
needing aid and assistance.  

Another VA examination report, dated in June 1996, shows that 
the veteran was not capable of dressing and undressing 
himself, feeding himself, bathing or maintaining adequate 
hygiene.  He was not physically or mentally able to leave his 
home unattended.  The diagnoses included senile dementia 
(Alzheimer's type).  The evaluation included the examiner's 
opinion that the veteran's degree of impairment was 
permanent, and that the veteran was quite dependent on others 
due to his dementia.  This same VA physician, in a letter 
dated in June 1996, indicated that the veteran had rather 
severe senile (Alzheimer's type) dementia superimposed on an 
existing psychosis.  The physician opined that the veteran 
was quite confused, and not at all competent to handle his 
own affairs, medical, financial, or otherwise.  

At a July 1997 VA examination, it was noted that the veteran 
needed help with personal hygiene, dressing and undressing 
himself, eating, taking medications, and transportation.  
Examination revealed that the veteran was constrained by 
obviously impaired memory.  His affect was blunted to 
indifferent.  His insight and judgment were impaired.  
"Schizophrenia, residual type, episodic, with no 
interepisode residual symptoms" and dementia of Alzheimer's 
type of late onset were diagnosed.  The veteran's Global 
Assessment of Functioning (GAF) score was 30.  It was noted 
that veteran had an inability to function in almost all 
areas, needed supervision and assistance with personal 
hygiene, and activities of daily living.

VA treatment records, dated from April to August 1998, show 
that the veteran was a resident in a nursing home unit.

Pursuant to the Board's June 1998 remand, a VA examination 
was conducted in December 1998.  The examiner initially noted 
that there was no reasonable way, considering the severity of 
the veteran's dementia, to distinguish between symptoms of 
schizophrenia and dementia.  The examiner also indicated that 
there was no reasonable way to assign a GAF score exclusively 
for service-connected symptoms of schizophrenia.  The 
examiner opined that the veteran was severely demented and 
not competent to act in his own favor.  It was noted that the 
veteran was unable to care for himself in any meaningful 
manner, needing someone to dress and feed him, and perform 
personal hygiene functions.  He tended to be confused at 
night when he had visual hallucinations.  His memory was 
nonexistent.  Dementia of the Alzheimer's type and chronic 
schizophrenia, residual by history, were diagnosed.  The 
examiner noted that the veteran's GAF score was 15, 
reflective of some danger of the veteran hurting himself, his 
failure to maintain minimal personal hygiene, and his gross 
impairment in his communication.  The examiner opined that 
the veteran was considered totally disabled.  It was also 
noted that the veteran's level of disability was total and 
complete, with no expectation of improvement.

A 100 percent schedular rating under the old criteria is 
assigned where there are active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness to 
produce total social and industrial inadaptability.  The 
current medical evidence, reflected by the veteran's total 
and complete disability, and diminished capacity for 
management of all of his personal affairs, is indicative of 
total social and industrial inadaptability.  In this regard, 
the Board finds that the veteran's current symptomatology 
shows his disability more nearly approximates a disability 
characterized by active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  
Accordingly, a 100 percent schedular evaluation under the old 
criteria is warranted.

From as early as October 1977, a VA examiner found that the 
veteran was disabled and unable to obtain employment.  More 
recent evidence shows that VA examiners, since April 1995, 
were unable to distinguish between the veteran's symptoms of 
service-connected schizophrenia and nonservice-connected 
dementia.  VA examination findings reflect that the veteran's 
disability has been characterized as permanent, and total and 
complete, with no expectation of improvement.  The veteran 
has been found not competent to handle his own affairs, and 
has been found to be unable to function in almost all areas.

Although it is not clear from the record that the veteran's 
service-connected schizophrenia has caused him to be 
completely disabled, GAF scores of 30 and 15 were assigned.  
These scores reflected the veteran's inability to function in 
almost all areas, danger in hurting himself, failure to 
maintain personal hygiene, and gross impairment in 
communication.  The Board finds it significant that the 
December 1998 VA examiner opined that there was no reasonable 
way to distinguish between symptoms of schizophrenia and 
dementia, and opined that the veteran's impairment was total 
and complete.  Consequently, given the repeated references in 
the record to the veteran being completely disabled, and the 
difficulties implicit in the record with distinguishing 
symptoms due to schizophrenia from those due to other 
psychiatric impairment, the Board finds that, with resolution 
of doubt in the veteran's favor, the most recent assessments 
by VA examiners are persuasive as to the veteran's total 
social and industrial inadaptability.  In light of the old 
criteria, which allow for the assignment of a 100 percent 
rating when it is shown that the veteran's disability is 
reflective of total and social inadaptability, and with 
application of the benefit-of-the-doubt doctrine, the Board 
finds that the evidence supports a grant of a 100 percent 
schedular rating.

Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.


Parkinson's Disease

In cases where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson, supra.

The veteran's service-connected Parkinson's disease is 
currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8004.  Under Diagnostic Code 8004, a 30 percent disability 
rating represents the minimum assigned for paralysis agitans, 
otherwise known as Parkinson's disease.  Evaluations of 
neurological conditions and their residuals may be rated from 
10 to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  38 C.F.R. § 4.124a (1998).  
Psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., are to be considered.  Id.  

With partial loss of use of one or more extremities from 
neurological lesions, diseases and residuals are rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  Id.

A private neurological consultation report, dated in 
February 1998, shows that the veteran was treated for 
possible drug induced Parkinson's disease.  It was noted 
that, due to the veteran's confusion, he was placed on 
medications including Thioridazine and Haldol.  He also took 
Clonazepam for his agitation.  Neurological examination 
revealed that the veteran had some difficulty with memory.  
He had no papilledema, hemorrhages or exudate in the eyes.  
No optic atrophy was noted.  He had full visual fields.  He 
had a full range of extraocular movements.  His facial 
movement and sensation were unremarkable.  His palate moved 
symmetrically and his tongue protruded in the midline.  There 
was no sternocleidomastoid or trapezius weakness.  He did 
have some mild bradykinesia.  There were intermittent resting 
tremors of the hand.  He did show some bradykinesia of gait, 
especially on turning, and a slight decrease in associated 
movements was noted.  Sensory examination showed no 
lateralizing loss of pinprick or vibration.  His reflexes 
were symmetrical and neck was supple.  Mild basal ganglia 
dysfunction, probably secondary to medications was diagnosed.  
Another February 1998 record shows that motor function of 
both upper extremities was only 3/5.  

At a December 1998 VA examination, the examiner opined that 
the only evidence that may be considered tangible of the 
veteran's schizophrenia was the veteran's current pill 
rolling tremor associated with probable medication induced 
Parkinson's disease.

The Board notes that the medical evidence of record shows 
that, due to service-connected Parkinson's disease, the 
veteran suffers from intermittent resting tremors of the hand 
or a pill rolling tremor, and some bradykinesia of gait, 
especially on turning, and a slight decrease in associated 
movements.  Other difficulties, such as possible visual 
disturbances, etc., are not shown.  

A 20 percent evaluation is warranted for mild incomplete 
paralysis of all radicular nerve groups of the major or minor 
upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513 
(1998).  A 40 percent evaluation requires moderate incomplete 
paralysis of the major extremity and a 30 percent evaluation 
of the minor extremity.  Id. 

Diagnostic Code 8520, by which lower extremity impairment may 
be rated, if analogous to sciatic nerve impairment, provides 
for a 10 percent evaluation for incomplete paralysis with 
mild symptoms, a 20 percent evaluation for incomplete 
paralysis with moderate symptoms, a 40 percent evaluation for 
incomplete paralysis with moderately severe symptoms, and a 
60 percent evaluation for incomplete paralysis with severe 
symptoms including marked muscle atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (1998).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function which is substantially less than that 
which results from complete paralysis of these nerve groups, 
whether the less-than-total paralysis is due to the varied 
level of the nerve lesion or to partial nerve regeneration.  
38 C.F.R. § 4.124a.

After having reviewed the evidence, the Board concludes that 
the evidence supports separate 20 percent evaluations for 
each upper extremity.  (Private and VA examiners both 
attributed the veteran's tremors of the hand to the residuals 
of Parkinson's disease.)  As his hand tremors have been 
characterized as intermittent, and motor testing shows 
impairment on both sides, the Board finds that a 20 percent 
rating is warranted as such problems are indicative of 
"mild" difficulties.  To warrant a higher evaluation, which 
would be  40 percent for the major upper extremity or 30 
percent for the minor upper extremity, the veteran's hand 
tremors would have to equate to moderate incomplete 
paralysis.  Given the intermittent nature of his problem and 
the fact that his motor testing is not diminished beyond 3/5, 
the Board finds that his problems are best characterized as 
mild.

Turning to the veteran's gait, in order to warrant a 
compensable evaluation for incomplete paralysis, the level of 
the incomplete paralysis must be mild.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  As noted above, the current 
medical evidence reflects that the veteran's impairment of 
gait is characteristic of only mild incomplete paralysis.  As 
the medical evidence does not show that there are other 
residuals of Parkinson's disease, besides mild impairment of 
gait and hand tremors, the Board does not find that there are 
other applicable codes that would provide the veteran with a 
higher rating.  Consequently, a separate 10 percent rating 
for the effects of Parkinson's disease on the lower 
extremities is warranted.

The Board recognizes that the veteran's appeal of Parkinson's 
disease was from an original rating.  Therefore, the 
principles enunciated in Fenderson, supra, apply.  However, 
based upon review of the record since the effective date of 
the award of service connection for Parkinson's disease, the 
Board finds that a higher schedular rating, than that granted 
by the separate awards noted above, is not warranted at any 
point during the pendency of the veteran's claim.


ORDER

Secondary service connection for dementia of the Alzheimer's 
type is denied.

A 100 percent schedular evaluation for schizophrenia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 20 percent schedular evaluation for right upper extremity 
impairment due to Parkinson's disease, a 20 percent schedular 
evaluation for left upper extremity impairment due to 
Parkinson's disease, and a 10 percent schedular evaluation 
for lower extremity impairment due to Parkinson's disease is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  (These three separate ratings 
will take the place of the 30 percent rating previously 
assigned by the RO under Diagnostic Code 8004.)



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

